ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request Reconsideration-After Non-Final Rejection dated 01/24/2022.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 42, the prior art of record fails to disclose or make obvious a composition, comprising: a first amount of sperm of an animal… containing X-chromosome bearing sperm cells and Y-chromosome bearing sperm cells; and  a second amount of sperm … comprising an isolated subpopulation of X-chromosome bearing sperm cells or an isolated subpopulation of Y-chromosome bearing sperm cells of said animal, said first amount of sperm of said animal combined with said second amount of sperm of said animal, wherein concentration of said first amount of sperm in said composition is sufficient to increase motility or fertility of said second amount of sperm in said composition in combination with all the other features, and combination of features as now explicitly, positively, and specifically recited by the Applicants. 
The criticality of the combination of features as currently claimed in independent claim 42  above which is also disclosed in at least page 1,  page 8-10, page 18 of the instant application specification is that  since, semen from certain animals and sex-selected sperm which are produced by separating X-chromosome bearing sperm cells from Y-chromosome bearing sperm cells into distinct subpopulations may be available only in limited supply and additionally, and since the sperm of certain animals and sex-selected sperm can have reduced 
Closest prior arts of record, Flint (Pub. No.: A. F. Flint, P. L. Chapman and G. E. Seidel, Jr, Fertility assessment through heterospermic insemination of flow-sorted sperm in cattle, J ANIM SCI 2003, 81:1814-1822, hereinafter referred to as "Flint")  discloses fertility assessment through heterospermic insemination of flow-sorted sperm in cattle such that the discloses heterospermic insemination by mixing sperm from more than one male provides an easy in vivo method to assess relative fertility among bulls that can be economical and rapid.
Prior art Azmal et al. (Pub.: Azmal et al., Relative Merits of Homo and Heterospermic Bull Semen in Respect of Preservation Quality, Pakistan Journal of Biological Sciences 7 (11):1908-1911, 2004, hereinafter referred to as "Azmal") discloses relative merits of homo spermic and heterospermic bull semen in respect of preserving quality and the finding that heterospermic semen could be better preserved in terms of mass motility, normal and liver sperm percentage compared to homospermic semen.
US 20020119558 A1 to Seidel, George et al. discloses system that achieves low dose, sorted insemination on levels and with success rates which are comparable to those of the typical unsexed, high dose artificial insemination while simultaneously minimizing the stress or potential damage upon the sperm cells achieved by sorting in a manner which affords both high speed and low stress sorting, and is especially adapted for sperm cell sorting in a low dose context. Seidel’s system also discloses substances and techniques which are especially 
However, patentable subject-matter (i.e. composition, comprising: a first amount of sperm of an animal… containing X-chromosome bearing sperm cells and Y-chromosome bearing sperm cells; and  a second amount of sperm … comprising an isolated subpopulation of X-chromosome bearing sperm cells or an isolated subpopulation of Y-chromosome bearing sperm cells of said animal, said first amount of sperm of said animal combined with said second amount of sperm of said animal, wherein concentration of said first amount of sperm in said composition is sufficient to increase motility or fertility of said second amount of sperm in said composition in combination with all the other features, and combination of features) as now explicitly, positively, and specifically recited by the Applicants in independent Claim 42 has neither been disclosed nor is rendered obvious by the prior art of record. 
As per dependent claims 43-56, 58 which depend upon independent base claim 42, dependent claims 43-56, 58 are allowable due to their direct/indirect dependency on allowable base claim 42. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        February 4, 2022